NETERER, District Judge
(after stating the facts as above).  I think the master’s report, in so far as it defined the status and allowed claims, should be affirmed.' The legal status of the parties must be determined as of the time that the property came into legal custody, and from this status Greening, knowing of the custom to repledge securities, is rightfully placed in class A,-as likewise Sussman, and all of the securities pledged by the bankrupt to the First National Bank should bear the same legal status, whether it was actually sold or not, and bear the pro rata burden with the securities sold.
Without further discussing any of the claims, I think the findings and conclusions of the special master should be approved, with the exception that these special funds should not be impressed with a lien for the expense of the special master’s fees and compensation to the attorneys. In re Wilson (D. C.) 252 F. 631, at page 656; In re Toole (D. C.) 294 F. 975. In view of the condition of the estate and the claims which have been filed, I think it would be inequitable to charge the common fund with the expense of disclosing the status of these special claims. The claimants should have so presented the history and facts as to advise the trustee and special master as to the rights asserted; not having done so, it was necessary to engage an accountant for such purpose. This expense, I think, should be borne by these claimants, and should be made a charge against these special funds in proportion as the funds may bear to the expense. The attorney’s fees and the special master’s fees should be paid from the common fund.
While suggestions have been made to the court in the argument on these exceptions and review, I do not think at this time the court should give expression as to attorney’s fees to be allowed, othpr than to say that the Bankruptcy Act (Comp. St. §§ 9585-9656) specifically provides that only one attorney’s fee can be allowed, irrespective of the number of attorneys employed. As to the special master’s fees, I think $1,500 will amply compensate him for the services rendered. While the testimony is voluminous, and has taken much time, and while this amount is much less than has been suggested by counsel, I think this amount is ample.
The matter is referred back to the referee to carry out the conclusions here announced and to fix the fees of the accountant and expenses of the administration of the estate in the manner provided by law.